Citation Nr: 0018854	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cervical 
spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to April 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the claims on appeal were previously remanded for further 
evidentiary development and that this has been accomplished 
to the extent possible.  This case is now ready for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2.  The evidence submitted in support of the claim for 
service connection for cervical spondylosis establishes a 
nexus between current cervical spondylosis and service.

3.  Hypertension was not shown in service, and the evidence 
in support of the claim does not establish a nexus between 
current hypertension and service.


CONCLUSIONS OF LAW

1.  Cervical spondylosis was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 
1999).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

For reasons addressed below, while the Board finds that the 
evidence clearly supports a finding that the claim for 
service connection for cervical spondylosis is well grounded, 
there is a substantial question as to whether the appellant 
has met his initial burden of submitting a well-grounded 
claim for service connection for hypertension.  This is 
particularly so in view of the question which has been 
considered by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") as to whether lay evidence of continuity of 
symptomatology is sufficient to show a nexus between current 
disability and disease or injury in service, and if so, under 
what circumstances.  See Savage v. Gober, 10 Vet. App. 488 
(1998).  For purposes of this decision, the Board will 
proceed initially on the premise that the appellant's lay 
testimony, his nurse/spouse's testimony, the articles noting 
an increased risk of hypertension in black males, and private 
medical opinion relating a possible connection between the 
veteran's reported coronary symptoms in service and current 
coronary disability, are sufficient to make his claim for 
hypertension well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board further finds that the facts relevant 
to the issues on appeal have been developed to the extent 
possible and that the statutory obligation of the Department 
of Veterans Affairs (VA) to assist the veteran in the 
development of his claims is satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

The July 1964 enlistment examination revealed no findings of 
disability with respect to heart, vascular system, or spine.  
Blood pressure was 128/80 and the veteran denied a history of 
high or low blood pressure.

A VA hospital summary from August 1967 reflects that the 
veteran presented himself at the hospital because of swelling 
in his left upper neck.  The veteran reported that he first 
noted this swelling 12 days earlier and that the mass on his 
neck had been gradually enlarging.  Five months earlier he 
noted that a small cyst on the left posterior neck had been 
drained.  Physical examination revealed a 4 by 2 centimeter 
(cm) cystic mass in the left upper anterior neck overlying 
the left carotid artery.  It was noted to be fixed, 
nontender, and apparently attached to surrounding structures.  
Chest X-rays at this time were interpreted to reveal normal 
findings, as was an electrocardiogram (EKG).  During the 
veteran's hospitalization, the mass on the left side of his 
neck gradually decreased in size.

A VA hospital summary for the period of September to October 
1967 reflects that the mass previously noted had increased in 
size to a soft 5 by 7 cm slightly tender nonmobile mass.  
There was also a small, soft nontender 1/2 by 1/2 cm anterior 
cervical node, and a small 2 by 2 cm mass in the left 
posterior neck at the hairline which was not fixed and was 
nontender.  Chest X-rays again revealed negative findings and 
on September 29, 1967, the veteran underwent the excision of 
the cervical abscess.  The drain was removed on the second 
postoperative day.  Culture of the cervical abscess was 
negative as were cervical spine X-rays.  An EKG was also 
noted to be within normal limits.  

Service medical records further reveal that in October 1968, 
certain records were noted to be lost and that the veteran 
had a history of the removal of a cyst from the left side of 
his neck in 1967.

Separation examination in March 1971 revealed the presence of 
scars on the left side of the neck and on the right hand, 
reportedly from Vietnam.  While there were again no findings 
with respect to the heart, vascular system, or spine, and the 
veteran denied a history of high or low blood pressure, he 
did indicate a history of pain or pressure in the chest and 
back trouble.  Blood pressure at this time was 138/86.

A VA medical certificate dated in October 1978, indicates 
that during the previous couple of months, the veteran 
reported pain beneath the right scapula and tiredness in the 
right neck and pectoral area which caused numbness of the 
whole arm and fingers.  The right leg also reportedly gave 
out and also had a numb feeling, and the left leg had a 
burning feeling over the course of the past few days.  Blood 
pressure was 132/84.  Examination of the heart revealed 
regular rhythm and it was indicated that the veteran had a 
three inch shrapnel wound scar over the left cervical area 
and a 1 1/2 inch shrapnel scar on the right thumb.  The 
assessment was residuals of shrapnel wound to the left neck 
and right thumb and possible neurological disease affecting 
the right side of the body.  

Private hospital records from H. Medical Center for the 
period of October 1978 to January 1979 reflect that in 
October 1978, the veteran underwent a chest and cervical 
myelogram which was interpreted to reveal no evidence of 
acute or active pulmonary or cardiovascular disease.  With 
contrast pooled in the lower cervical upper thoracic spine, a 
complete block was noted at C6-7 with further findings 
indicative of an intradural extramedullary lesion.  Primary 
considerations were indicated to be neurofibroma and 
meningioma, and lesser considerations were lipoma and 
metastasis.  

In early November 1978, the veteran was admitted to H. 
Medical Center with complaints of dysesthesia of the 
extremities and the abnormal myelogram.  The veteran noted a 
history of the onset of numbness of the left leg five weeks 
earlier.  This seemed to improve but the veteran then noted 
numbness associated with weakness and incoordination on the 
right.  At this time, he also noticed numbness of the hands 
bilaterally and occasional right-sided weakness.  The veteran 
noted that he did have a back injury some years ago while in 
the Armed Services, but that examination at that time 
revealed no abnormalities.  A cisternal myelogram was 
interpreted to reveal findings suggesting that the 
obstruction in the cervical spine might be related to 
extrinsic pressure anteriorly from a ruptured disc.  The 
overall impression at this time was myelographic block at C6-
7 of undetermined etiology.

The records from H. Medical Center further reflect that on 
November 7, 1978, the veteran underwent a cervical 
decompression laminectomy at C6-7.  During the surgery, 
cervical spondylosis was noted at this level bilaterally, but 
more prominently on the left.  

January 1979 private hospital records from H. Medical Center 
demonstrate the veteran had previously undergone a posterior 
cervical decompression laminectomy for a complete block at 
the C6-7 interspace, and that he was now being admitted for 
an anterior interbody fusion.  During the procedure, it was 
noted that spondylitic spurring had been adequately removed, 
and the overall impression was cervical spondylosis and 
postoperative cervical laminectomy. 

Additional records from H. Medical Center for the period of 
February 1979 to August 1979 reveal that in early February 
1979, the veteran underwent a repeat interbody fusion with 
replacement of the bone plug, and that while the veteran 
experienced some early improvement from this surgery, by 
August 1979, the veteran felt that his pain was the same as 
it was preoperatively with the involvement of the fingers of 
both hands.  A myelogram at this time revealed some blockage 
at C5-6.  

A December 1979 private medical report from Dr. H. indicates 
that the veteran had been under Dr. H.'s care since October 
1978, at which time a myelogram revealed a complete block at 
C6-7.  The veteran was then transferred to H. Medical Center 
where a decompression laminectomy was carried out in November 
1978.  On January 1979, an anterior interbody fusion was 
performed at C6-7, and a repeat surgery was later performed 
in February 1979.  A repeat myelogram in August 1979 was 
noted to indicate good flow at C6-7 but diminished flow at 
C5-6.  It was believed that the veteran's basic problem was 
cervical spondylosis that might necessitate another anterior 
interbody fusion at the C5-6 interspace.  The veteran was 
last examined in November 1979, at which time he continued to 
have pain over the dorsum of the right hand and into the long 
finger with associated numbness of the fingertips.  

In the veteran's May 1997 substantive appeal, the veteran 
asserted that since 1969, he had had fluctuations in his 
blood pressure that at times was high enough to cause 
headaches and dizziness, and that he also experienced 
numbness in his finger tips and legs which could be 
attributed to his hypertension.  In 1979, he noted that there 
was a diagnosis of cervical spondylosis.  He further 
indicated that his blood pressure was an ongoing problem 
since his days on active duty.  At the time of his separation 
evaluation, the veteran contended that his blood pressure was 
elevated, and that he was told to rest until it came down.  
After resting, the reading was as stated in the examination 
report from the examination.

An August 1997 private medical report from Dr. D. notes that 
the veteran reported the onset of numbness of the left arm 
beginning 8 or 9 months earlier following the commencement of 
a cardiac rehabilitation program.  It was also noted that the 
veteran had been involved in a motorcycle accident in 1984, 
at which time he reportedly sustained some nerve damage to 
the left leg which resulted in a drop foot and numbness of 
the left foot.  It was further noted that the veteran 
underwent coronary bypass grafting two years earlier.  Recent 
myelogram revealed a high grade block at C5-6 due to 
posterior vertebral body spurring and moderate to severe 
stenosis at C3-4 due to spondylosis.

Dr. D. also noted that the veteran's history was also 
positive for hypertension, and that he was currently on 
aspirin and two medications for his hypertension, one of 
which was Zestril.  It was indicated that there was a family 
history of heart disease, and that a brother had both 
cervical spondylosis and coronary disease.  Blood pressure at 
this time was 126/78.  An electromyogram (EMG) of the left 
upper extremity was interpreted to reveal a C7 radiculopathy.  
In his impression, Dr. D. indicated that the veteran had left 
peroneal palsy in the left leg due to remote trauma.  
Although there were no clinical findings or symptoms of 
cervical myelopathy, he noted that the veteran did have 
significant spondylosis with cord compression.  

An August 1997 private operative report from T. Medical 
Center reflects that the veteran underwent a bilateral lumbar 
laminectomy and decompression at C3, C4, C5, C6, and C7, and 
microdissection decompression.  Magnetic resonance imaging 
(MRI) following this procedure in September 1997, was 
interpreted to reveal small fluid retention at the C3 level, 
and degenerative changes at multiple levels with previously 
observed severe spinal stenosis at C5-6 relieved by the 
posterior decompression.

A November 1997 medical report from Dr. T. reflects that the 
veteran had reportedly been told that his service-connected 
diagnosis was skelatosis, and the doctor had no knowledge of 
this term.  Dr. T. believed that this was a mistake, and that 
the term best describing the veteran's condition was 
spondylosis, the same process from which the veteran had been 
suffering from since his surgery in 1978 and 1979.

A November 1997 witness statement from B. W. indicates her 
long-term familiarity with the veteran both before and after 
service, and that she recalled that the veteran began 
complaining of numbness in his hand and fingers in the summer 
of 1971.  At that time, the witness recalled that the veteran 
told her that he had been playing football in Germany, and 
had to be helped to walk after sustaining injury.  Since that 
time, the witness stated that the veteran had had recurrent 
pain, dizziness, numbness, and tingling in both arms and 
hands.  Additionally, the veteran had related injury 
resulting from parachuting.  

Another November 1997 witness statement from S. M. reflects 
that this witness had known the veteran since 1971, when they 
each began their meteorological careers.  During the time the 
witness had worked with the veteran, he had observed the 
veteran endure difficulty dealing with high blood pressure 
and numbness in the right arm and hand.  

A December 1997 private medical statement from Dr. E. 
reflects that the veteran was first examined by Dr. E. in 
August 1995, at which time he was noted to have a history of 
hypertension for a number of years.  The veteran was found to 
have moderate cardiomegaly by chest X-ray and successfully 
underwent myocardial revascularization at that time.

At the veteran's personal hearing in December 1997, the 
veteran denied having a history of hypertension prior to the 
service (transcript (T.) at pp. 2-3).  The veteran indicated 
that he served time in Korea, Germany, and Vietnam, although 
he noted that because his brother was in Vietnam at the same 
time, he was transferred back to the United States after just 
a few days (T. at p. 3).  The veteran recalled an episode 
during service when he received a call that his father had 
passed away and he experienced elevated blood pressure (T. at 
p. 4).  He also recalled having elevated blood pressure 
readings in Korea, at which time he was advised that this 
could be controlled by his diet and exercise (T. at p. 4).  
The veteran could not recall whether his blood pressure had 
been elevated at the time of VA hospitalizations in 1967 (T. 
at p. 4).  Blood pressure was a topic of concern at the time 
of separation examination as it was high and there was a 
decision to hold the veteran over for further evaluation (T. 
at pp. 4-5).  However, due to a pending job interview, the 
veteran was permitted to rest until his blood pressure was 
lower, and upon being checked a second time, the veteran was 
told that his blood pressure was good enough to get him by 
(T. at p. 5).  The blood pressure reading was 138/86 (T. at 
p. 5).  Within one year of separation he recalled being given 
a physical in connection with a position available with the 
National Weather Service, at which time his blood pressure 
was elevated (T. at pp. 5-6).  

The veteran indicated that he was currently under medical 
treatment for hypertension (T. at p. 6).  The veteran 
mentioned that Dr. E. and Dr. H. had him on four different 
types of medication and that in 1995, he underwent open heart 
surgery and had a quadruple bypass (T. at p. 6).  He also 
indicated that a medical doctor had had a discussion with the 
veteran about a medical finding that hypertension occurred 
about twice as often in blacks as whites (T. at p. 6).  The 
veteran's spouse indicated that she had been married to the 
veteran for 21 years, and that right after she met him, she 
took him to her family physician who put him on medication 
(T. at p. 7).  The veteran had always had high blood pressure 
(T. at p. 7).  The veteran believed that his high blood 
pressure was related to service as shown by the episodes of 
elevated blood pressure when his father passed away and when 
he was in Korea (T. at p. 7).  He also noted a family history 
of hypertension involving his brother (T. at pp. 7-8).  

At the veteran's July 1998 hearing before a member of the 
Board in Washington, D.C., the veteran testified that when he 
went into the service, he was told that he had a hypertensive 
problem and that his problem could be taken care of (T. at p. 
6).  In 1967, the veteran indicated that he developed a cyst 
on his neck that was about five inches long for which he was 
sent for treatment at the VA hospital in Cleveland, Ohio (T. 
at p. 8).  After an initial examination, he went back to the 
hospital, the cyst was drained, and he was left with a 4 inch 
scar from the surgery (T. at p. 9).  Following service 
separation, the veteran could not recall whether he received 
a physical examination when he began with the National 
Weather Service in June or July of 1971 (T. at p. 10).  

While with the National Weather Service, the veteran 
described his participation in a medical program during the 
mid 1970's which resulted in his receipt of a notice that his 
blood pressure was high (T. at p. 11).  The first time he 
received treatment for his blood pressure was with Dr. H. in 
1976 or 1978 (T. at p. 11).  During this period he met his 
spouse who had some background in medicine and understood the 
problems of black males and hypertension (T. at p. 13).  It 
was at this time that the veteran began taking medication for 
hypertension (T. at pp. 13-14).  

The veteran believed that had he been treated for his 
diastolic readings in service and in the 1970's, then his 
coronary condition would not have been as bad (T. at p. 14).  
He also believed that there was a link between those 
diastolic readings and the ultimate diagnosis of hypertension 
(T. at p. 14).  At this point, the veteran was requested to 
go back to his treating physician and request a statement and 
medical text finding that a diastolic reading of 80 was a 
strong indication that the veteran was hypertensive in 
service (T. at p. 14).  Dr. T., the veteran's neurologist, 
informed the veteran that the initial drainage of the cyst 
during service could have resulted in the veteran's current 
cervical spondylosis (T. at pp. 15-18).  

The veteran had thought that he had been granted service 
connection for his cervical spine disability based on a 1979 
notice from the RO, however, this notice was recently deemed 
to have been made in error (T. at pp. 19-20).  The veteran's 
spouse met the veteran in 1974 and became a registered nurse 
in 1976 (T. at pp. 20-21).  She further stated that with the 
Afro-American male, anything over 70 was high, and that she 
pushed the veteran into getting checked out by Dr. M. in 
1977, at which time the veteran was placed on medication (T. 
at p. 21).  The veteran's spouse recalled that at the time of 
the veteran's first post-service surgery to the cervical 
spine, Dr. H. also indicated that he believed that the 
veteran's cervical spondylosis was related to service (T. at 
pp. 23-24).  

In response to further questioning, the veteran indicated 
that he believed that he might have injured his neck during 
service while parachuting, but that he was not aware of any 
problems associated with this (T. at p. 25).  The veteran's 
spouse additionally testified that it was established medical 
practice to begin providing individuals with blood pressure 
medication where diastolic readings were between 76 and 80, 
and that hypertension was present where diastolic readings 
are over 70 (T. at pp. 28-29).

A July 1998 medical report from Dr. T. indicates that the 
veteran had severe cervical spondylosis, and that the 
veteran's complaints of neck pain went back to the days when 
he was in the military when he played football and was also a 
parachutist.  The veteran was noted to have had pain 
continually since that time and the doctor commented that his 
severe cervical spondylosis was of obvious long-standing 
duration with his neck complaints beginning in service.  Dr. 
T. went on to note that activities such as parachuting and 
training for parachuting and sports, especially football, 
were known to cause and accelerate cervical spondylosis.  Dr. 
T. indicated that the veteran had a severe case of cervical 
spondylosis at this time, and that over the years, the 
veteran had had several operations.  It was the doctor's 
opinion that it was probable that the veteran's condition 
went back to the time when he was in the service as exhibited 
by his complaints of pain at that time.

An undated private medical report from Dr. L. reflects that 
the veteran had coronary vessel disease secondary to 
atherosclerosis and that given the natural history of the 
condition, it was possible that the process did begin 
coincidentally while he was in the Army from 1965 to 1971.  
Dr. L. noted that there was a history of hypertension at that 
time, not treated pharmacologically.

A July 1998 private medical report from Dr. E. indicates that 
the veteran was first examined by Dr. E. in August 1995, at 
which time he had a history of hypertension for several 
years.

In January 1999, the veteran submitted additional evidence in 
support of his claim, which included nine medical articles 
and additional private medical records.  One medical article 
dealt with the subject of systemic hypertension, noting that 
when it goes untreated, it increases the risk of stroke and 
other coronary events.  The articles further noted, however, 
that continued hypertension did not necessarily indicate the 
need for pharmacologic treatment.  Another article dealt with 
the issue of secular trends in the United States black/white 
hypertension prevalence ratio and the potential impact of 
diminishing response rates, and actually noted that 
black/white hypertension prevalence ratios had actually 
diminished by approximately a third over the previous three 
decades.  

An additional article submitted by the veteran focused on the 
issue of management of hypertension, noting that in 95 
percent of cases, no cause could be established.  It was 
further noted that in the United States, the condition 
occurred in 10 to 15 percent of white adults and 20 to 30 
percent of black adults.  The article further noted that 
elevations in pressure are transient early in the course of 
the disease but eventually become permanent.  

An article dealing with sodium-lithium countertransport 
activity in normotensive offspring of hypertensive black 
Africans determined that sodium-lithium countertransport 
activity was associated with a familial predisposition to 
hypertension in black subjects as in their Caucasian 
counterparts.  Another article concluded that a hypertensive 
further plays a critical role in the determination of blood 
pressure through body mass index, and another concluded that 
the population-attributable risk for hypertension was at 
least two times higher among blacks because of the higher 
prevalence among then; moreover, the increased prevalence 
accounted for 10 percent of the interethnic difference in 
mortality, and that data from this study indicated that 
hypertension was not more severe among individual blacks, 
simply more common in the population.

Finally, one article noted that the American Heart 
Association had indicated that blacks developed high blood 
pressure at an earlier age than whites and that hypertension 
was more severe in blacks than whites, another article noted 
that high blood pressure was one of the most common risks for 
heart disease, and an article by the Administration on Aging 
states that average blood pressure for adults is 120/80, and 
that a slightly higher or lower reading may not be a problem.

A private medical record from Dr. L., dated in October 1998, 
reflects that evaluation following graft bypass surgery 
revealed an area of ischemia involving the anterior wall and 
the apex associated with the veteran's chest discomfort and 
EKG images.  

Private medical records from Dr. T., dated in October 1998, 
reflect evaluation at this time for possible foraminal 
stenosis on the right at C5/6 and on the left at C6/7 and 
C7/T1.  

An October 1998 medical report from Dr. T. indicates that he 
was sending the veteran for a referral due to significant 
degenerative disease in the cervical spine.  

Additional records received from Dr. E. in February 1999, 
consist of additional treatment records for the period of 
June to July 1997.  These records document that during this 
period, Dr. E. evaluated the veteran's increased neck pain 
with radiating pain into the left arm and fingers.  Past 
medical history was noted to be positive for the removal of a 
cyst on the left side of the neck.  The records also reflect 
that the veteran had been hospitalized in June 1997 for 
cardiac catheterization and that it was concluded that the 
veteran's then-current symptoms might be due to his cervical 
spine disease.  The summary from this admission notes a final 
diagnosis that included cervical spine disease with history 
of cervical disc disease in 1978 and hypertension.

Additional records from Dr. T. were received in March 1999, 
and include progress notes for the period of August 1997 to 
April 1998, and an October 1997 industrial rehabilitation 
initial evaluation report which reflects that the veteran 
reported a history of cervical problems going back to the mid 
and late 70's while in military service.  

Records received from Dr. C. in March 1999, consist of a 
December 1998 medical report in which Dr. C. indicated that 
the veteran had a long history of degenerative cervical disc 
disease.  Physical examination revealed a well-healed left-
sided carotid incision from a neck cyst resection, a right 
anterior disc incision, and a posterior cervical laminectomy 
scar.  The impression was longstanding cervical spondylosis 
with persistent left arm complaints and newer right arm 
numbness.  

Records received from Dr. H. consisted of a June 1997 summary 
which was already of record, and the report of 
catheterization from that hospitalization.

In June 1999, the RO received the records from the veteran's 
National Weather Service personnel file from the National 
Personnel Records Center.  

An August 1999 statement from the Cleveland, Ohio VA medical 
center reflects that there were no additional records 
available relating to the veteran's 1967 hospitalizations at 
that facility.

A VA spine examination in October 1999 revealed that the 
veteran reported the onset of neck pain in 1972.  The veteran 
later saw a physician who diagnosed spondylosis, and the 
veteran underwent four surgeries to relieve the compression 
of the spondylosis, two in 1978, one in 1979, and one in 
1997.  The pain had subsequently gotten worse, with constant 
pain in the neck and radiation into the arms.  Examination at 
this time revealed abnormal ranges of motion for the cervical 
spine.  The examiner reviewed the pertinent parts of the 
veteran's claims file and opined that the nature, etiology 
and diagnosis of the cervical spine disorder was spondylosis.  
With respect to the degree of medical probability that there 
was a causal relationship between any in-service diagnosis 
and post-service diagnosis of the cervical spine, the 
examiner stated that it was probably probable, as the veteran 
stated that several physicians had told him that he had 
cervical spondylosis.  The examiner further noted that the 
veteran had informed him that the diagnosis in service and 
after service was the same.

VA hypertension examination in December 1999 revealed that 
the veteran reported that his history of hypertension began 
in either 1965 or 1966, at which time he was told that his 
father had passed away and he developed elevated blood 
pressure.  The veteran denied being placed on medication for 
hypertension until leaving the service in 1971.  The veteran 
reported a coronary artery bypass graft surgery in 1995, and 
indicated that he was still having some coronary 
difficulties.  The examiner noted that separation examination 
in March 1971 revealed blood pressure at 138/86.  The 
impression was apparently erratic and controlled hypertension 
with history of bypass surgery and continuing sequelae.  The 
examiner opined that a diastolic reading of 70 did not 
constitute the onset or presence of the disease of 
hypertension, that it was not recognized medical practice to 
begin providing antihypertensive medication when diastolic 
readings reach 76-80, and that these readings did not signify 
the presence or onset of disease of hypertension.

The December 1999 examiner went on to comment that he was 
unaware whether the veteran's status as a black male would 
affect the examiner's opinion.  He further indicated that it 
was generally accepted medical opinion that hypertension 
existed with repeated systolic readings greater than 140 and 
diastolic readings greater than 90, and that there was no 
evidence in the file that would point to hypertension being 
present in service, although the blood pressure at discharge 
of 138/86 was in the high-normal range.  Although the veteran 
was noted to report elevated levels by history, the examiner 
could not find any reference to these.  The examiner 
concluded that he basically could not say that hypertension 
began in the service with any certainty.

A March 2000 medical report from Dr. T. reflects his opinion 
that the veteran had severe cervical spondylosis, and that 
his complaints of neck pain went back to the days when he was 
in the military when he played football and also was a 
parachutist.  It was noted that the veteran had neck pain 
during those times and ever since.  Dr. T. indicated that 
unfortunately, the veteran's military records were incomplete 
and that there was inadequate documentation of this problem 
at that time.  Nevertheless, Dr. T. concluded that the 
veteran's cervical spondylosis was of obvious long-standing 
duration and that he first started having his neck complaints 
while in the service.  Dr. T. went on to comment that 
certainly activities such as parachuting and also training 
for parachuting and sports, especially football, were known 
to cause and accelerate cervical spondylosis.  The veteran 
was noted to have a severe case of cervical spondylosis at 
this time and that over the years, he had to have several 
operations.  Dr. T. opined that it was more likely than not 
that the veteran's condition went back to the time when he 
was in the service as exhibited by his complaints at that 
time.


II.  Analysis

The Board has reviewed the evidence with respect to each of 
the claims on appeal, and first notes that with respect to 
the claim for service connection for cervical spondylosis, 
the Board had previously found that while the July 1998 
medical opinion from Dr. T. had concluded that the veteran's 
spondylosis stemmed from the time the veteran was in service, 
the veteran had also represented that one of his physician's 
had offered the opinion that his cervical spondylosis was 
specifically related to the removal of a cyst during service 
without any consideration of training and/or sports 
activities.  Moreover, it was not clear whether Dr. T.'s 
opinion was based upon review of the actual records in this 
case.  In addition, although the veteran had submitted 
evidence seeking to establish a link between current 
hypertension and blood pressure readings in service, the 
evidence of record was unclear as to the existence of a 
relationship between current hypertension and service.  Thus, 
the Board determined that additional evidentiary development 
was warranted.  This additional development was further 
necessitated by the lack of evidence of chronicity during 
service or continuity of symptomatology following the 
veteran's discharge from service as to either cervical 
spondylosis or hypertension.

Following the Board's October 1998 remand, the RO received 
and considered additional private medical records and 
opinions, obtained the veteran's personnel file from the 
National Weather Service, reviewed medical articles proffered 
by the veteran in support of his claim for service connection 
for hypertension, underwent additional efforts to obtain 
other relevant records, and afforded the veteran a VA spine 
examination in October 1999, and a VA hypertension 
examination in December 1999.  

It is noted that the VA spine examiner concluded that the 
nature, etiology and diagnosis of the veteran's cervical 
spine disorder was spondylosis, and that with respect to the 
degree of medical probability that there was a causal 
relationship between any in-service diagnosis and post-
service diagnosis of the cervical spine, found that it was 
probably probable, as the veteran stated that several 
physicians had told him that he had cervical spondylosis.  
The examiner further noted that the veteran had informed him 
that the diagnosis in service and after service was the same.  

On the other hand, the VA December 1999 hypertension examiner 
concluded that a diastolic reading of 70 did not constitute 
the onset or presence of the disease of hypertension, that it 
was not recognized medical practice to begin providing 
antihypertensive medication when diastolic readings reach 76-
80, and that these readings did not signify the presence or 
onset of disease of hypertension.  This examiner further 
indicated that he was unaware whether the veteran's status as 
a black male would affect the examiner's opinion.  He further 
indicated that it was generally accepted medical opinion that 
hypertension existed with repeated systolic readings greater 
than 140 and diastolic readings greater than 90, and that 
there was no evidence in the claims file that would point to 
hypertension being present in service, although the blood 
pressure at discharge of 138/86 was in the high-normal range.  
Although the veteran was noted to report elevated levels by 
history, the examiner could not find any reference to these.  
The examiner concluded that he basically could not say that 
hypertension began in the service with any certainty.

Additional private medical opinion consisted of a March 2000 
opinion from Dr. T. which essentially reiterated his previous 
July 1998 opinion that there was a relationship between the 
veteran's complaints in service and his cervical spondylosis.

With respect to the issue of entitlement to service 
connection for cervical spondylosis, while the veteran did 
not offer nor was additional evidence developed in support of 
a causal connection between the veteran's cervical 
spondylosis and his cyst surgery in service, the Board notes 
that the VA medical examiner apparently has agreed with Dr. 
T.'s opinion that the current diagnosis of cervical 
spondylosis is related to service.  Although the VA 
examiner's opinion is seemingly based on the veteran's report 
that the diagnosis in service was the same as after the 
service, the Board finds that it does not have the expertise 
to conclude that the examiner's opinion is therefore solely 
based on an assumption, as he clearly indicated that he 
reviewed the pertinent parts of the claims file in reaching 
the opinions contained within his examination report.  The 
Board further notes that Dr. T. has consistently opined a 
relationship between the veteran's cervical spondylosis and 
service, and there is no medical evidence of record that 
specifically opines that the veteran's cervical spondylosis 
is not related to service.

Hence, giving the veteran every benefit of the doubt, the 
Board finds that cervical spondylosis was incurred in service 
and that it continued thereafter, that there is competent 
evidence that the veteran currently has this disability, and 
that service connection for this disability is warranted.  
38 U.S.C.A. § 5107.

With respect to the veteran's claim for service connection 
for hypertension, the Board observes that a previous private 
medical opinion from Dr. L. opined that there was a history 
of hypertension in the military, not treated 
pharmacologically, that the veteran had coronary vessel 
disease secondary to atherosclerosis, and that given the 
natural history of the condition, it was possible that the 
process did begin coincidentally while he was in the Army.  
However, there are no clinical findings provided by Dr. L. in 
support of his conclusion, and the Board further notes that 
while Dr. L. opines that it was possible that the process of 
coronary vessel disease began in the Army, he did not state 
that hypertension began in the service, instead indicating 
that there was a "history" of hypertension in the military, 
not treated pharmacologically.  In this regard, it has been 
held that the simply transcription of statements of medical 
history, unenhanced by any comment by a party with medical 
expertise, does not rise to the level of competent medical 
evidence on causation.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  In addition, while Dr. L. speculates of a possible 
relationship between the process of coronary artery disease 
and service, the October 1999 VA spine examiner specifically 
found that there was no evidence in the claims file that 
would point to hypertension being present in service.  

In addition, with respect to the testimony of the veteran's 
spouse that it is established medical practice to begin 
providing individuals with blood pressure medication where 
diastolic readings are between 76 and 80, and that 
hypertension is present where diastolic readings are over 70 
(T. at pp. 28-29), as was noted in the Board's previous 
remand, while it is undisputed that the veteran's spouse is a 
nurse, and thus has some medical expertise, the Board does 
not find an adequate foundation in the current record to 
establish her expertise to provide competent evidence as to 
the generally accepted medical definition of what constitutes 
hypertension in any particular individuals, or more 
specifically the onset of hypertensive disease in black 
males.  See Black v. Brown, 10 Vet. App. 279 (1997).  In 
addition, the record now contains the opinion of the December 
1999 VA hypertension examiner, that does not agree with such 
a definition of hypertension or onset of hypertensive disease 
in black males.  In fact, this opinion specifically disagreed 
that a diastolic reading of 70 constituted the onset or 
presence of the disease of hypertension, that it was 
recognized medical practice to begin providing 
antihypertensive medication when diastolic readings reach 76-
80, or that such readings signified the presence or onset of 
the disease of hypertension.

As for the articles submitted by the veteran, the Board notes 
that they generally discuss the fact that a disproportionate 
number of black adults suffer from hypertension compared with 
adult whites, and that untreated hypertension may lead to an 
increased risk of heart disease, but do not support the 
veteran's contention regarding the existence of a different 
definition of hypertension or onset of hypertensive disease 
in black males.  As was noted by the Court in the case of 
Wallin v. West, 11 Vet. App. 509 (1998), while statements and 
medical articles submitted in support of a claim may 
establish a well-grounded claim, they may be insufficient to 
satisfy the medical nexus requirements necessary to support 
an award of service connection.  Parenthetically, the Board 
notes that there is a serious question as to whether these 
articles would have been sufficient on their own to well 
ground the claim for service connection for hypertension as 
they do not discuss generic relationships between the 
veteran's hypertension and service with a degree of certainty 
such that, under the facts of this case, there is a plausible 
causality based upon objective facts.  Wallin v. West, supra.

In summary, although current hypertension has been shown, a 
preponderance of the evidence entitled to any significant 
probative weight is against a relationship between that 
hypertension and service.  The Board must find regretfully 
that, as between the recollections of the veteran, the 
testimony of his spouse, the medical opinion of Dr. L., and 
the medical articles submitted by the veteran, on the one 
hand, and the service medical records, the lack of medical 
evidence of a diagnosis or treatment for hypertension until 
many years after service, and the opinion of the December 
1999 VA examiner on the other, much the greater probative 
weight must be assigned to the latter.  With respect to the 
opinion of Dr. L., the Board particularly emphasizes that it 
is clearly grounded in the premise of the presence of 
hypertensive readings in service that are clearly not shown.  
Accordingly, as this opinion is founded on a premise that is 
not simply unsupported but which is rebutted by the critical 
contemporaneous evidence, it can not be assigned probative 
weight.  As was noted by the Court in Savage v. Gober, supra, 
while the regulation speaks in terms of continuity of 
symptoms, not continuity of treatment, the absence of 
continuity of symptoms is assessed on the merits.  Id. at 
496.  There is also no competent evidence to demonstrate the 
presence of hypertension within the one-year presumptive 
period post service.  38 C.F.R. §§ 3.307, 3.309 (1999).

On the merits, the clear weight of the more probative 
evidence is against the claim for service connection for 
hypertension, and thus the benefit of the doubt doctrine is 
not for application as to this claim.

The Board also notes that the analysis set forth by the Court 
in Savage concerning when lay evidentiary assertions can well 
ground a claim on the basis of chronicity or continuity of 
symptoms would seem to the Board to clearly indicate that, 
while the appellant is competent to describe manifestations, 
he is not competent to causally link those manifestations to 
an underlying disability, unless the disability itself is one 
that a lay party can perceive.  Id. at 495-97.  As a 
practical matter, in this case, hypertension is not subject 
to lay observation.  On this basis, in view of the purely 
speculative nature of Dr. L.'s opinion and the lack of 
certainty with respect to the articles submitted by the 
veteran, the Board could also hold in the alternative that 
the claim for service connection for hypertension is 
ultimately not well grounded, as that term is defined by the 
Court, as it lacks the requisite medical evidence to 
establish "nexus" between current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


ORDER

The claim for service connection for cervical spondylosis is 
granted.

The claim for service connection for hypertension is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

